 Case 13-47450              Doc 113
                              Filed 02/26/19 Entered 02/26/19 16:08:07 Desc Main
                               Document     Page 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:
             VICTOR J. FINI                              Case No. 13-47450

                                                         Chapter 13

                                           DEBTOR(S),    Judge Pamela S. Hollis



       NOTICE OF WITHDRAWAL OF RESPONSE TO NOTICE OF FINAL CURE
               FILED ON 02/19/2019 AND ATTACHED TO CLAIM #9.


TO:        Glenn B Stearns, Chapter 13 Trustee, 801 Warrenville Road, Suite 650, Lisle, IL 60532 by
           electronic notice through ECF
           Victor J. Fini, Debtor(s), 1438 W. Briarcliff, Bolingbrook, 60490
           David P Lloyd, Attorney for Debtor(s) - 615B S. LaGrange Rd., LaGrange, IL 60525 by
           electronic notice through ECF




       Notice is hereby given that Creditor, U.S. BANK TRUST, N.A., AS TRUSTEE FOR
LSF9 MASTER PARTICIPATION TRUST, (“Creditor”), hereby withdraws its Response to
Notice of Final Cure filed on 02/19/2019, as filed in error.



                                           PROOF OF SERVICE

        The undersigned, an attorney, hereby certifies that I served a copy of this Notice of
Withdrawal upon the parties listed above, as to the Trustee and Debtor's attorney via electronic
notice on February 26, 2019 and as to the debtor(s) by causing same to be mailed in a properly
addressed envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527, before
the hour of 5:00 P.M. on the February 26, 2019.

                                                         /s/ Laura Hrisko
                                                          Attorney for Creditor
Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Laura A. Hrisko ARDC#6230993
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
FILE #(NO. 14-10-21186)
NOTE: This law firm is a debt collector.
